                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
KAREEM NISBETT, Individually and on behalf                    DOC #: _________________
of all other persons similarly situated,                      DATE FILED: 7/15/2021

                               Plaintiff,

               -against-                                                 21 Civ. 2274 (AT)

HALODINE LLC,                                                                 ORDER

                        Defendant.
ANALISA TORRES, District Judge:

       Defendant has filed a petition for relief under Chapter 7 of the United States Bankruptcy
Code in the United States Bankruptcy Court for the District of Delaware. ECF No. 19.
Accordingly, the case is STAYED pending resolution of that matter. 11 U.S.C. § 362.

        Any party seeking to continue these proceedings should apply to the Bankruptcy Court
for an order clarifying any applicability of the automatic stay and/or for relief from the stay. See
11 U.S.C. § 362(d). The parties shall jointly file with the Court a written report of the status of
this action every three months, with the first such filing no later than October 15, 2021.

       SO ORDERED.

Dated: July 15, 2021
       New York, New York
